Citation Nr: 1647927	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for ischemic heart disease due to Agent Orange exposure.  
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1964 to January 1966.  He had subsequent service in the Army National Guard from July to December 1974.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
 
In January 2013, the RO denied entitlement to service connection for ischemic heart disease.  The Veteran disagreed with the decision and perfected this appeal.  As discussed below, the appellant he indicates he does not have ischemic heart disease, but rather, that he has a cardiac arrhythmia due to Agent Orange exposure.  Review of the claims folder shows that entitlement to service connection for cardiac arrhythmia was previously denied, most recently in March 2004.  

The April 2015 statement of the case that addressed ischemic heart disease indicates that the claim for cardiac arrhythmia will be addressed under separate cover.  There is no indication this was accomplished and the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Given the foregoing, the Board finds the appeal issue limited to ischemic heart disease only.  
 
In January 2014, the RO denied entitlement to service connection for residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation because new and material evidence had not been submitted.  While the issue was listed as service connection, review of the reasons for decision suggests the RO also considered a claim for compensation pursuant to 38 U.S.C.A. § 1151.  As will be discussed in further detail below, the Veteran has asserted several theories of entitlement concerning the claimed seizure disorder and cognitive deficit and the record contains multiple prior denials.  The April 2015 statement of the case listed the issue as service connection, but provided the laws and regulations pertaining to both service connection and compensation resulting from VA treatment.  See 38 C.F.R. §§ 3.303, 3.358 (2015).  In an effort to ensure the Veteran's contentions are properly considered, the Board has phrased the issues as stated above.  The Veteran is not prejudiced by this action as both theories of entitlement were addressed by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Additional evidence was added to the record following the April 2015 statements of the case.  In the November 2016 informal hearing presentation, the representative waived initial RO consideration.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  The Veteran served in Vietnam and herbicide exposure is presumed; he does not, however, have a diagnosis of ischemic heart disease.  
 
2.  In November 2009, VA denied entitlement to service connection for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation because the evidence submitted was not new and material; this decision addressed entitlement to service connection and entitlement to compensation under 38 U.S.C.A. § 1151 for the claimed disorders.  
 
3.  The Veteran disagreed with the November 2009 rating decision and a statement of the case was furnished in February 2013.  The Veteran did not submit a timely VA Form 9.

4.  Evidence associated with the record since the November 2009 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  
 
5.  Evidence associated with the record since the November 2009 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  
 
 
CONCLUSIONS OF LAW
 
1.  Ischemic heart disease was not incurred during service and may not be presumed to have been incurred therein.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  
 
2.  The November 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  
 
3.  New and material evidence has not been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Analysis
 
Service connection for ischemic heart disease
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
Service connection may be granted for certain chronic diseases, including cardiovascular disease, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).
 
The law also establishes a presumption of entitlement to service connection for ischemic heart disease associated with exposure to certain herbicide agents.  The presumption of such herbicide exposure is available for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  

The term "ischemic heart disease" includes, but is not limited to, acute, subacute and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.  The term does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note (2).  
 
Service treatment records are negative for any complaints or findings of ischemic heart disease and on separation examination in January 1966, the Veteran's heart was reported as normal on clinical evaluation.  The Veteran served in Vietnam and Agent Orange exposure is presumed.  

He underwent a VA examination in November 2012.  The examiner stated there was no confirmed diagnosis of ischemic heart disease based on diagnostic studies.  The Veteran did have a history of arrhythmia that was well-controlled on medications.  
 
As set forth, the Veteran does not have ischemic heart disease and by his own statements, he agrees that he does not.  Thus, service connection is not warranted for this disability on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Without a currently diagnosed disability, service connection may not be granted).  
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  
 
To the extent the Veteran is seeking to reopen a claim of entitlement to service connection for cardiac arrhythmia, to include as due to Agent Orange exposure, this matter was addressed in the introduction above.  
 
New and material evidence
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  There is a low threshold required to raise a reasonable possibility of substantiating the claim, and the regulation is meant to enable rather than preclude reopening.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).
 
In June 1987, the RO denied entitlement to service connection for epilepsy secondary to Agent Orange.  The narrative notes that there was no evidence of epilepsy in service and the VA examination noted it was unlikely that exposure to Agent Orange caused a seizure disorder.  The Veteran did not appeal this decision. Hence, the decision is final.  38 U.S.C.A. § 7105.

In August 1987, the RO denied entitlement to compensation under 38 U.S.C.A. § 351 for a seizure disorder because it was not shown that it resulted through carelessness, negligence, lack of proper skill, error of judgment, accident or similar instances indicating fault on the part of VA.  The Veteran appealed this decision and in May 1989, the Board denied entitlement to compensation under 38 U.S.C.A. § 351 for a seizure disorder.  The Board found that the surgical procedures and treatment rendered during and following the VA hospitalization from February to March 1972 were in accordance with acceptable medical practices and there was no carelessness, lack of proper skill or indicated fault on the part of VA.  
 
In September 1995, the RO reviewed a claim under the revised procedural directives for claims under 38 U.S.C.A. § 1151 and confirmed the prior denial.  The Veteran subsequently attempted to reopen the claim.  Rating decisions dated in September 2000, July 2001, April 2002, and March 2004 determined that new and material evidence had not been received to reopen the claim for compensation.  The March 2004 decision specifically noted that the diagnosis was not at issue, nor was the question of VA treatment.  Rather, his claim was denied because the seizure disorder and cognitive deficit were risks of the surgery he had in 1972.  To the extent new evidence was submitted it did not address whether the surgery caused an additional disability beyond the natural progression or unexpected complication.  
 
In May 2009, the Veteran requested to reopen his claim.  In November 2009, the RO denied the claim of entitlement to service connection for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation because the evidence submitted was not new and material.  The rating decision indicates that the additional records did not show complaints of or treatment for this condition in service, nor did they contain evidence that the condition was caused by service or a result of VA hospitalization, medical or surgical treatment, vocational rehabilitation or examination.  Again, the Board notes that although the issue was listed as service connection, the reasons for decision address both service connection and compensation under 38 U.S.C.A. § 1151.  The Veteran disagreed with the decision and a statement of the case was furnished in February 2013.  The Veteran did not submit a timely VA Form 9 and the November 2009 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
 
Pertinent evidence at the time of the final November 2009 rating decision includes service treatment records, the Veteran's statements, articles, VA medical records, VA examinations, and medical statements.  
 
Service treatment records are negative for any complaints or findings of seizures on examination for separation in January 1966, the Veteran's neurologic system was reported as normal on clinical evaluation.
 
In numerous statements, letters to the editor, and Congressional inquiries, the Veteran contends that his brain surgery in February 1972 was not necessary and/or that VA "botched" the procedure and the aftercare, to include the types and amount of medication prescribed.  He also argued that the arteriovenous malformation which caused the epilepsy was caused by Agent Orange.  In support of his contentions, he submitted various articles about seizures, brain injuries, and Agent Orange.
 
VA medical records show the Veteran was admitted to the VA hospital in Seattle on February 11, 1972 with complaints of severe headache and nausea.  On February 15, 1972, he underwent a left posterior frontal craniotomy with evacuation of intracerebral hematoma and clipping and excision of an arterial venous malformation.  Postoperatively, the Veteran did extremely well from all aspects except for speech.  He was discharged on March 3rd and was given Dilantin, although it was noted that seizures should not be a problem in the future.  
 
A February 11, 1972 clinical record (Doctor's Progress Notes) indicates that the diagnosis was discussed with the Veteran's spouse who understood the goals and risks and consented to the procedure.  An "Authorization for Administration of Anesthesia and for Performance of Operations and Other Procedures" dated February 14, 1972 lists the procedure as left frontal craniotomy and was signed by the Veteran and his spouse.  The Veteran subsequently annotated the form to indicate that he did not remember signing it.  
 
The Veteran underwent a VA special neurological examination in July 1972.  Diagnosis was (1) berry aneurysm postoperative; and (2) seizure disorder secondary to #1.  A December 1974 VA examination included diagnoses of seizure disorder and status post-op craniotomy for repair of an arteriovenous malformation.  An April 1976 VA examination listed a diagnosis of residual status postoperative craniotomy for repair of an arteriovenous malformation associated with seizure disorder, Grand Mal, and headaches.  
 
The Veteran underwent a VA examination in April 1987.  At that time, he indicated he felt that his seizure disorder was related to his Agent Orange exposure.  He denied any neurological symptoms prior to the onset of his ruptured berry aneurysm in 1972.  Following examination the impression was status post ruptured berry aneurysm with resultant onset of a seizure disorder, currently controlled with medication management.  With regard to the relationship to Agent Orange, the examiner stated this was unlikely as there were no other documented neurological complaints which had occurred in the interim between his Agent Orange exposure and the onset of his seizure disorder, which is most likely a result of the ruptured aneurysm. 
 
An August 1990 statement from a VA nurse practitioner in neurology indicates that the Veteran had been followed since 1972 after he had brain surgery to remove a left arteriorvenous malformation.  Following the surgery the appellant developed a seizure disorder secondary to this problem.  
 
A May 1992 statement signed by a VA physician and a nurse practitioner indicates that the Veteran underwent a left arteriovenous malformation resection in 1972 and that he developed seizures after the surgery.  It was further noted that the appellant had an organic personality disorder, presumably as a result of this surgery.  
 
The Veteran underwent computed tomography (CT) of the head in February 1998.  The report notes a clinical history of status post left posterior frontal arteriovenous malformation resection in February 1972, a seizure disorder,  residual cognitive dysfunction and personality change.  
 
An April 2001 Proof of Disability Statement signed by a VA neurologist indicates the Veteran was disabled and unable to be gainfully employed due to status post left frontal arteriovenous malformation rupture and resection 1972 with cognitive deficits and seizures.  
 
A May 2002 statement from a VA physician and a nurse practitioner indicates the Veteran had been seen in the seizure clinic since 1985 and that he had developed seizures after the 1972 surgery.  
 
An October 2009 VA record notes a cognitive disorder and mood disorder due to the arteriovenous malformation rupture.  
 
The record also contained statements from the Veteran's ex-wife and other individuals indicating that the appellant was not the same person following the 1972 VA surgery.
 
At the time of the prior final denial, the record contained evidence showing that the Veteran underwent brain surgery at a VA hospital in February 1972 and subsequently developed a seizure and cognitive disorders.  Evidence of record indicates these disorders were a result of the surgery.  The record also contained the Veteran's contentions - i.e., that the surgery was unnecessary or that it was not performed properly by the VA neurosurgeons.  It was argued alternatively that the disorders were due to Agent Orange exposure.  What the record did not contain was evidence establishing that the additional disability was not foreseeable, or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA, or that the procedure was accomplished without informed consent.  Further, there was no evidence indicating a causal relationship between the claimed disorders and Agent Orange.
 
A significant quantity of evidence has been added to the record since the final November 2009 rating decision.  This includes VA and Social Security Administration records, which show the Veteran has not had a seizure for many years and his disorder is well-controlled on medication.  The records also show continued treatment for psychiatric and cognitive disorders. To the extent this evidence was not previously considered, it is new.  
 
The articles and statements submitted by the Veteran essentially duplicate information and argument previously of record and are cumulative in nature.  That is, the Veteran continues to strenuously argue that his brain surgery was performed by unqualified neurosurgeons and that the resulting seizure and cognitive disorders were caused by VA negligence.  The claimant reiterates the assertion that he did not remember signing the consent form.  The Veteran also continues to assert his condition is related to Agent Orange or that the stress of Vietnam caused his arteriovenous malformation to burst.
 
In the November 2016 informal hearing presentation, the representative noted that in his substantive appeal, the Veteran stated he was not examined for a military traumatic brain injury which he alleges was sustained in service.  The representative argued that this statement was sufficient to reopen the claim for service connection.  
 
Review of the Form 9 shows the Veteran stated that the traumatic brain injury was the direct cause of his seizures that he had after the brain surgery.  In reading his assertions, he does not  state that he suffered a traumatic brain injury in service, but rather that the brain injury was a consequence of the 1972 brain surgery.  The Board notes that the Veteran described the brain injury as "mild" and not "military".  Additionally, the April 2012 VA PTSD examination indicated that the Veteran does not have a diagnosed traumatic brain injury.
 
In summary, the additional evidence is not material in that it continues to fail to relate to an unestablished fact.  The additional evidence does not raise a reasonable possibility of substantiating the claims.  Specifically, the evidence does not relate to causation in either the context of a claim for compensation under 38 U.S.C.A. § 1151 or a claim for service connection.  Accordingly, the claims to reopen are denied.  
 
 
ORDER
 
Entitlement to service connection for ischemic heart disease is denied.  
 
New and material evidence has not been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  
 
New and material evidence has not been received to reopen the claim of entitlement to service connection for a residual seizure disorder and cognitive deficit, status post surgical repair arteriovenous malformation.  
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


